DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination teach the method according to claim 1, “wherein the low-pressure refrigerant holding drum has a vent coupled to a condenser”; the method according to claim 10, “wherein the low-pressure refrigerant holding drum has a vent coupled to a condenser”.  It would not have been obvious to modify Schmidt (US 5,636,529) since the mixed refrigerant within the low-pressure refrigerant holding drum is disclosed as gas and condensing the gas would not have been obvious to do since when restarting the refrigerant distribution subsystem, gas is wanted at the inlet of the compressor as a liquid would damage the compressor. The closest prior art of record is discussed below.

Schmidt (US 5,636,529) teaches a method of operating, during an at least partial shutdown (during the “shutdown procedure”, see column 2, line 47) of a refrigerant distribution subsystem (Fig. 1, comprising V, W, 2, D1, 3, 4, D2, 7) in a natural gas liquefaction facility (Fig. 1), comprising:

transferring at least a portion of the mixed refrigerant into a low-pressure drum (S2 by way of line 17 and valve h) from the high-pressure holding tank.

Pfeil, Jr (US 5,024,061) teaches draining down (“pumped down, that is, from which refrigerant is to be removed”, column 4, lines 22-32) a refrigerant from a refrigerant distribution subsystem (“refrigeration system”, column 4, lines 22-32) by backfilling the subsystem with a backfill gas (“pressurized motivating gas”, column 4, lines 22-32, disclosed to be nitrogen in line 65 of column 4), wherein backfilling with a backfill gas motivates the refrigerant gas from the refrigerant distribution subsystem.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763